DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 12, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Kim et al. (U.S. Patent Publication 20190227692 A1, filed: 8/19/2016) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1).
Regarding claim 1, Park discloses “A flexible display device ([0015] “flexible display panel”) including a bending area and a plurality of non- 5bending areas, the flexible display device comprising: 
a display substrate comprising a plurality of transistors and a light-emitting element; ([0037] “In the case in which a thin film transistor array substrate is used, the flexible display panel 110 includes a pixel array unit, an encapsulation layer, and a pad unit. The pixel array unit includes a plurality of pixels having organic light-emitting devices provided at pixel areas defined by pixel-driving lines, including gate lines and data lines, for displaying an image according to a signal supplied to the pixel-driving lines. The encapsulation layer is provided to prevent the penetration of moisture into each pixel to protect the organic light-emitting device from being damaged. [0038]) 
10wherein the metal plates comprise a soft magnetic material.  ([0038] “A very thin metal plate may be attached to the rear surface of the flexible substrate. The metal plate may be made of an invar material.”) 
Park does not disclose “a sensing film below the display substrate and configured to detect input information of an electronic pen; and 
a plurality of metal plates below the sensing film,”
Kim discloses “a sensing film (Fig. 4b, electrode sheet 440) below the display substrate (Fig. 4b, display module 200) and configured to detect input information ([0087] “electrode sheet 440 and are for pressure detection” Claim does not define what is “input information”. “input information” is a very broad term. Examiner interprets “pressure” is “input information” under BRI.) of an electronic pen; ([0087] [0089] [0094] [0097] [0096] “In the touch input device 1000 to which the electrode sheet 440 is applied according to the embodiment of the present invention, the display module 200 may be bent or pressed by the touch applying the pressure. The display module 200 may be bent or pressed to show deformation by the touch. When the display module 200 is bent or pressed according to the embodiment, a position showing the biggest deformation may not match the touch position. However, the display module 200 may be shown to be bent at least at the touch position. For example, when the touch position approaches close to the border, edge, etc., of the display module 200, the most bent or pressed position of the display module 200 may not match the touch position, however, the display module 200 may be shown to be bent or pressed at least at the touch position.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure by Kim into device of Park.  The suggestion/motivation would have been to detect touch pressure. (Kim: [0096])
Park and Kim do not disclose “a plurality of metal plates below the sensing film,”
Kiyomoto at least Fig 1 teaches “a plurality of metal plates (sensor 12, sensor IC chip 11, [0029 ] ”a reinforcing plate 1, which is made of metal or composite material“)  below sensing film (Fig. 1, film substrate 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Klyomoto into device of Park and Kim.  The suggestion/motivation would have been to improve efficiency. (Klyomoto: [0029])
Regarding claim 2, Park, Kim and Klyomoto disclose “wherein the plurality of non-bending areas comprises a first non-bending area and a second non-bending area, the bending area being between the first non-bending area 15and the second non-bending area, (Park Figs, 1- 5, [0036] – [0038] [0044]) 
and the plurality of metal plates comprises a first metal plate configured to overlap with the first non-bending area, and a second metal plate configured to overlap with the second non-bending area”.  (Park Figs, 1- 5, [0036] – [0038] [0044]) 
Regarding claim 9, Park, Kim and Klyomoto disclose wherein the sensing film comprises: a base film; (Park [0047]) 15a first sensing electrode on the base film; (Park [0004]) an insulating layer on the first sensing electrode; (Park Figs, 1- 5, [0036] – [0038] [0044]) and a second sensing electrode on the insulating layer.  (Park [0004])
Regarding claim 12, Park, Kim and Klyomoto disclose wherein the sensing film overlaps with all of the bending area and the plurality of non-bending areas.  (Park [0043] – [0047])
Regarding claim 14, Park, Kim and Klyomoto disclose 5wherein the soft magnetic material comprises Invar, ferritic stainless steel, Permalloy, Perminvars, or Permendur.  (Park [0038] “A very thin metal plate may be attached to the rear surface of the flexible substrate. The metal plate may be made of an invar material.”) 
Regarding claim 21, Park, Kim and Klyomoto disclose “wherein the input information includes information about a position of the electronic pen on the flexible display device or a touch strength of the electronic pen”. (Kim [0087] – [0090])

Claims 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Kim et al. (U.S. Patent Publication 20190227692 A1, filed: 8/19/2016) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1) and Ai et al. (U.S. Patent Publication 20200166974 A1).
Regarding claim 3, Park, Kim and Klyomoto do not disclose “20wherein respective facing ends of the first metal plate and the second metal plate come into contact with each other in a state in which the flexible display device is unfolded”.  
Ai discloses “20wherein respective facing ends of the first metal plate and the second metal plate come into contact with each other in a state in which the flexible display device is unfolded.  ([0067] [0081]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Ai into device of Park, Kim and Klyomoto.  The suggestion/motivation would have been to improve efficiency. (Ai: [0067])
Regarding claim 4, Park, Kim, Klyomoto and Ai disclose “wherein the respective 25facing ends overlap with the bending area”.  (Ai: [00709] [0074] [0075]) 
Regarding claim 5, Park, Kim and Klyomoto do not disclose “wherein the plurality of metal plates further comprises a third metal plate below the first metal plate”.  
Ai discloses “wherein the plurality of metal plates further comprises a third metal plate below the first metal plate”.  ([0067] [0081]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Ai into device of Park, Kim and Klyomoto.  The suggestion/motivation would have been to improve efficiency. (Ai: [0067])
Regarding claim 6, Park, Kim, Klyomoto and Ai disclose wherein respective facing ends of the first metal plate and the second metal plate are spaced apart from each other by an interval in a state in which the flexible display device is unfolded.  (Ai [0067] [0081]) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Kim et al. (U.S. Patent Publication 20190227692 A1, filed: 8/19/2016) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1) and Hayton et al. (U.S. Patent Publication 20110095999 A1).
Regarding claim 11, Park, Kim and Klyomoto do not disclose “wherein each of the plurality of metal plates has a thickness of 20 um to 150 um”.  
Hayton discloses “wherein each of the plurality of metal plates has a thickness of 20 um to 150 um”.  ([0015] [0016]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate thickness by Hayton into device of Park, Kim and Klyomoto.  The suggestion/motivation would have been to save cost. (Hayton: [0015])

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Kim et al. (U.S. Patent Publication 20190227692 A1, filed: 8/19/2016).
Regarding claim 15, Park discloses “A flexible display device ([0015] “flexible display panel”) that is foldable, comprising: 
10a display substrate comprising a plurality of transistors and a light-emitting element; ([0037] “In the case in which a thin film transistor array substrate is used, the flexible display panel 110 includes a pixel array unit, an encapsulation layer, and a pad unit. The pixel array unit includes a plurality of pixels having organic light-emitting devices provided at pixel areas defined by pixel-driving lines, including gate lines and data lines, for displaying an image according to a signal supplied to the pixel-driving lines. The encapsulation layer is provided to prevent the penetration of moisture into each pixel to protect the organic light-emitting device from being damaged. [0038]) 
Park does not disclose “a sensing film below the display substrate and configured to recognize an input of an electronic pen;; and 
at least one metal plate below the sensing film.”
Kim discloses “a sensing film (Fig. 4b, electrode sheet 440) below the display substrate (Fig. 4b, display module 200) and configured to detect input information ([0087] “electrode sheet 440 and are for pressure detection” Claim does not define what is “input information”. “input information” is a very broad term. Examiner interprets “pressure” is “input information” under BRI.) of an electronic pen; ([0087] [0089] [0094] [0097] [0096] “In the touch input device 1000 to which the electrode sheet 440 is applied according to the embodiment of the present invention, the display module 200 may be bent or pressed by the touch applying the pressure. The display module 200 may be bent or pressed to show deformation by the touch. When the display module 200 is bent or pressed according to the embodiment, a position showing the biggest deformation may not match the touch position. However, the display module 200 may be shown to be bent at least at the touch position. For example, when the touch position approaches close to the border, edge, etc., of the display module 200, the most bent or pressed position of the display module 200 may not match the touch position, however, the display module 200 may be shown to be bent or pressed at least at the touch position.) and 
at least one metal plate (Fig. 4b, frame 330, [0091]) below the sensing film.” (Fig. 4b, electrode sheet 440)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure by Kim into device of Park.  The suggestion/motivation would have been to detect touch pressure. (Kim: [0096])

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Kim et al. (U.S. Patent Publication 20190227692 A1, filed: 8/19/2016) and Shimizu et al. (U.S. Patent Publication 20150241991 A1).
Regarding claim 16, 15 Park and Kim do not disclose wherein the at least one metal plate comprises a lattice area in which a lattice pattern is defined.  
Shimizu discloses wherein the at least one metal plate comprises a lattice area in which a lattice pattern is defined.  ([0014] – [0016]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Shimizu into device of Park and Kim.  The suggestion/motivation would have been to improve efficiency. (Shimizu: [0015])
Regarding claim 17, Park and Kim and Shimizu disclose “wherein the lattice area has a width of 2 mm to 20 mm.”  (Shimizu [0014] – [0016]) 

Alternately, claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Kim940 et al. (U.S. Patent Publication 20200076940 A1, Assignee: LG) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1).
Regarding claim 1, Park discloses “A flexible display device ([0015] “flexible display panel”) including a bending area and a plurality of non- 5bending areas, the flexible display device comprising: 
a display substrate comprising a plurality of transistors and a light-emitting element; ([0037] “In the case in which a thin film transistor array substrate is used, the flexible display panel 110 includes a pixel array unit, an encapsulation layer, and a pad unit. The pixel array unit includes a plurality of pixels having organic light-emitting devices provided at pixel areas defined by pixel-driving lines, including gate lines and data lines, for displaying an image according to a signal supplied to the pixel-driving lines. The encapsulation layer is provided to prevent the penetration of moisture into each pixel to protect the organic light-emitting device from being damaged. [0038]) 
10wherein the metal plates comprise a soft magnetic material.  ([0038] “A very thin metal plate may be attached to the rear surface of the flexible substrate. The metal plate may be made of an invar material.”) 
Park does not disclose “a sensing film below the display substrate and configured to detect input information of an electronic pen; and 
a plurality of metal plates below the sensing film,”
Kim940 discloses “a sensing film ([0149] “sensing unit 140 “) below the display substrate and configured to detect input information” ([0149] “The sensing unit 140 senses the rotation of the pen 195 and the control unit 180 may acquire information on at least one of the rotation of the pen 195, the rotation direction, and the rotation angle of the pen based on the sensing result of the sensing unit 140. In addition, the control unit 180 may control the operation of the mobile terminal 100 based on at least one of the rotation, the rotation direction, and the rotation angle of the pen 195. The related details will be described later. [0148] [0150])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure by Kim940 into device of Park.  The suggestion/motivation would have been to detect touch pressure. (Kim940: [0149])
Park and Kim940 do not disclose “a plurality of metal plates below the sensing film,”
Kiyomoto at least Fig 1 teaches “a plurality of metal plates (sensor 12, sensor IC chip 11, [0029] ”a reinforcing plate 1, which is made of metal or composite material“)  below sensing film (Fig. 1, film substrate 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Klyomoto into device of Park and Kim940.  The suggestion/motivation would have been to improve efficiency. (Klyomoto: [0029])
Regarding claim 15, claim 15 is rejected for same reason as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 12, 14 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 10 is allowed.
Claims 7, 8, 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693